Citation Nr: 1100023	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  07-35 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
hemorrhoids.

2.  Entitlement to an initial compensable evaluation for 
hydrocele.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel
INTRODUCTION

The Veteran served on active duty from August 1955 to August 
1979.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which granted service connection for hemorrhoids and 
hydrocele and assigned each a noncompensable (zero percent) 
evaluation effective July 7, 2005.

The Veteran presented testimony at a videoconference hearing 
before the undersigned Veterans Law Judge (VLJ) in September 
2010.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  Such development would ensure that his due 
process rights, including those associated with 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2010), are met.  

Additional medical evidence was received at the Board in December 
2010, subsequent to the issuance of the April 2009 supplemental 
statement of the case (SSOC) and May 2009 VA Form 8.  This 
evidence was not accompanied by a waiver of consideration by the 
Agency of Original Jurisdiction (AOJ), although there was some 
discussion at the time of the Veteran's September 2010 
videoconference hearing that a signed waiver would be submitted.  
The Board must remand the Veteran's claims for consideration of 
this additional evidence.  See 38 C.F.R. §§ 19.37(b), 20.1304(c) 
(2010).  

The Veteran indicated that he has received VA treatment for 
hemorrhoids.  See September 2010 hearing transcript.  The only VA 
records located in the claims folder, however, are comprised of 
information related to medications prescribed to the Veteran 
through the Central Alabama Healthcare System, which were printed 
in April 2009.  As it is unclear whether the Veteran received 
treatment for either of his service-connected conditions 
subsequent to this date, efforts should be made to obtain his 
complete treatment records from this facility since April 2009.  

The Veteran's service-connected disabilities were last evaluated 
over four years ago, during a June 2006 VA compensation and 
pension (C&P) miscellaneous digestive conditions examination.  
When a Veteran claims that his condition is worse than when 
originally rated, and the available evidence is too old for an 
adequate evaluation of the Veteran's current condition, the VA's 
duty to assist includes providing a new examination.  See 
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  In light of 
the foregoing, the Veteran should be afforded a contemporaneous 
VA examination(s) for the purpose of ascertaining the current 
severity of his service-connected hemorrhoids and hydrocele.  

A more contemporaneous VA examination related to the Veteran's 
service-connected hydrocele is especially important given the 
fact that this disability is evaluated under 38 C.F.R. § 4.115b, 
Diagnostic Code 7529, which provides that benign neoplasms of the 
genitourinary system are to be rated as voiding dysfunction 
(which, in turn, is to be rated as urine leakage, frequency, or 
obstructed voiding) or renal dysfunction, whichever is 
predominant.  It is also important given the Veteran's assertions 
that he has problems urinating and has to strain to urinate, that 
he has interrupted flow, and that he has to get up at least twice 
every night to use the bathroom, see VA Form 21-4138 received 
October 2006, and in light of the private medical evidence of 
record that reveals that the Veteran's complaints related to 
voiding/urination have been treated in conjunction with 
nonservice-connected benign prostatic hypertrophy (BPH), 
prostatitis, and/or a high bladder neck.  

The Veteran is hereby notified that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failing to 
report for VA examination without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete treatment 
records from the Central Alabama Healthcare 
System, dated since April 2009.

2.  Thereafter, schedule the Veteran for an 
appropriate VA examination(s) to assess the 
current severity of his service-connected 
hemorrhoids and hydrocele.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner(s) in conjunction with the 
examination(s).

The examiner should identify all 
manifestations of the Veteran's service-
connected hydrocele.  The examiner is asked 
to address the question of whether the 
Veteran's complaints related to voiding and 
erectile dysfunction are the result of his 
service-connected hydrocele or a nonservice-
connected disability (such as previously 
diagnosed/treated benign prostatic 
hypertrophy (BPH), prostatitis, and/or a 
high bladder neck).  

The examiner should also describe all 
manifestations of the Veteran's service-
connected hemorrhoids.  The examiner should 
state whether or not the hemorrhoids are 
large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing 
frequent recurrences; or with persistent 
bleeding and with secondary anemia or with 
fissures.  

All necessary tests should be conducted, and 
the examiner(s) should review the results of 
any testing prior to completion of the 
report(s).  All clinical findings should be 
reported in detail.  

The examiner(s) must provide a comprehensive 
report(s) including a complete rationale for 
all conclusions reached.

3.  Review the claims folder and ensure that 
all of the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is directed 
to the examination report(s).  If the 
requested examination(s) do(es) not include 
fully detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific opinions 
requested, the report must be returned for 
corrective action.

4.  Finally, readjudicate the claims with 
application of all appropriate laws and 
regulations and consideration of all 
additional information obtained since the 
issuance of the April 2009 SSOC.  If the 
decision with respect to the claims remains 
adverse to the Veteran, he and his 
representative should be furnished a SSOC 
and afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

